 

Exhibit 10.2

 
EXCHANGE AGREEMENT
 
This Exchange Agreement (this “Agreement”) is dated as of December __, 2016, by
and among ImageWare Systems, Inc., a Delaware corporation (the “Company”), and
each of the signatories to this Agreement (each, a “Stockholder” and,
collectively, the “Stockholders”).

RECITALS
 
WHEREAS, the Stockholders previously purchased shares of the Company’s Series E
Convertible Preferred Stock (“Series E Preferred”) on or about January 29, 2015,
and have subsequently acquired shares of the Company’s common stock, par value
$0.01 per share (“Common Stock”), including shares of Common Stock issued as
payment of dividends accrued by shares of Series E Preferred;
 
WHEREAS, the Stockholders are preparing to purchase shares of the Company’s
newly created Series G Convertible Preferred Stock (“Series G Preferred”) in a
private placement transaction (the “Private Placement”); and
 
WHEREAS, in connection with the Private Placement, the Stockholders desire to
cancel an aggregate total of 3,383,830 shares of the Company’s Common Stock
currently held by the Stockholders, in exchange for an aggregate total of
approximately 4,400 shares of Series G Preferred in accordance with the terms
and conditions set forth in this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby agreed and acknowledged, the parties hereby agree as
follows:
AGREEMENT
1. Securities Exchange.
(a) In consideration of and in express reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, each Stockholder
agrees to return to the Company that number of shares of the Company’s Common
Stock appearing on their respective signature page to this Agreement (the
“Exchange Shares”), in exchange for that number of shares of Series G Preferred
to each Stockholder in the amounts indicated on their respective signature page
to this Agreement (the “Preferred Shares”). In consideration for the foregoing,
the Company agrees to issue and deliver the Preferred Shares to each Stockholder
(the “Exchange”).
(b) The closing under this Agreement (the “Closing”) shall take place upon the
satisfaction of each of the conditions set forth in Sections 4 and 5 hereof (the
“Closing Date”)
(c) Within five business days after the Closing, the Company shall issue and
deliver to each Stockholder a certificate evidencing the Preferred Shares.
2. Representations, Warranties and Covenants of the Stockholders. The
Stockholders, individually and not jointly, hereby make the following
representations and warranties to the Company, and covenants for the benefit of
the Company:
(a) This Agreement has been duly authorized, validly executed and delivered by
each Stockholder and is a valid and binding agreement and obligation of each
Stockholder enforceable against them in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and each
Stockholder has full power and authority to execute and deliver the Agreement
and the other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.
(b) Each Stockholder understands that the Preferred Shares are being offered and
sold in reliance on specific provisions of Federal and state securities laws,
and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
each Stockholder set forth herein for purposes of qualifying for exemptions from
registration under the Securities Act of 1933, as amended (the “Securities Act”)
and applicable state securities laws.
(c) Each Stockholder is an “accredited investor” as defined under Rule 501 of
Regulation D, promulgated under the Securities Act.
(d) Each Stockholder will be acquiring the Preferred Shares for their own
account, for investment purposes, and not with a view to any resale or
distribution in whole or in part, in violation of the Securities Act or any
applicable securities laws; provided, however, that notwithstanding the
foregoing, each Stockholder does not covenant to hold the Preferred Shares for
any minimum period of time.
 
 
 

 
 
(e) The offer and sale of the Preferred Shares is intended to be exempt from
registration under the Securities Act, by virtue of Section 3(a)(9) and/or 4(2)
thereof. Each Stockholder understands that the Preferred Shares purchased
hereunder are “restricted securities,” as that term is defined in the Securities
Act and the rules thereunder, have not been registered under the Securities Act,
and that none of the Preferred Shares can be sold or transferred unless they are
first registered under the Securities Act and such state and other securities
laws as may be applicable or the Company receives an opinion of counsel
reasonably acceptable to the Company that an exemption from registration under
the Securities Act is available (and then the Preferred Shares may be sold or
transferred only in compliance with such exemption and all applicable state and
other securities laws).
(f) Each Stockholder owns and holds, beneficially and of record, the entire
right, title, and interest in and to the Exchange Shares free and clear of all
rights and Encumbrances (as defined below), and each Stockholder has full power
and authority to transfer and dispose of the Exchange Shares free and clear of
any right or Encumbrance. Other than the transactions contemplated by this
Agreement, there is no outstanding plan, pending proposal, or other right of any
person to acquire all or any of the Exchange Shares. Encumbrances shall mean any
security or other property interest or right, claim, lien, pledge, option,
charge, security interest, contingent or conditional sale, or other title claim
or retention agreement, interest or other right or claim of third parties,
whether perfected or not perfected, voluntarily incurred or arising by operation
of law, and including any agreement (other than this Agreement) to grant or
submit to any of the foregoing in the future.
3. Representations, Warranties and Covenants of the Company. The Company
represents and warrants the Stockholders, and covenants for the benefit of the
Stockholders, as follows:
(a) The Company has been duly incorporated and is validly existing and in good
standing under the laws of the state of Delaware, with full corporate power and
authority to own, lease and operate its properties and to conduct its business
as currently conducted, and is duly registered and qualified to conduct its
business and is in good standing in each jurisdiction or place where the nature
of its properties or the conduct of its business requires such registration or
qualification, except where the failure to register or qualify would not have a
Material Adverse Effect. For purposes of this Agreement, “Material Adverse
Effect” shall mean any material adverse effect on the business, operations,
properties, prospects, or financial condition of the Company and its
subsidiaries and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company to
perform any of its obligations under this Agreement in any material respect.
(b) The Preferred Shares have been duly authorized by all necessary corporate
action and, when paid for or issued in accordance with the terms hereof, the
Preferred Shares shall be validly issued and outstanding, fully paid and
nonassessable, free and clear of all liens, encumbrances and rights of refusal
of any kind.
(c) This Agreement has been duly authorized, validly executed and delivered on
behalf of the Company and is a valid and binding agreement and obligation of the
Company enforceable against the Company in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Company has full power and authority to execute and deliver the Agreement and
the other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.
(d) The Company has complied and will comply with all applicable federal and
state securities laws in connection with the offer, issuance and delivery of the
Preferred Shares hereunder.
4. Conditions Precedent to the Obligation of the Company to Consummate the
Exchange. The obligation hereunder of the Company to issue and deliver the
Preferred Shares to each Stockholder and consummate the Exchange is subject to
the satisfaction or waiver, at or before the Closing Date, of each of the
conditions set forth below. These conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion.
(a) Each Stockholder shall have executed and delivered this Agreement.
(b) Each Stockholder shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by each Stockholder at or
prior to the Closing Date, including, but not limited to delivering the Exchange
Shares to the Company.
(c) The representations and warranties of each Stockholder shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time, except for representations and warranties that
are expressly made as of a particular date, which shall be true and correct in
all material respects as of such date.
 
 
 

 
 
5. Conditions Precedent to the Obligation of the Stockholders to Consummate the
Exchange. The obligation hereunder of the Stockholders to accept the Preferred
Shares and consummate the Exchange is subject to the satisfaction or waiver, at
or before the Closing Date, of each of the conditions set forth below. These
conditions are for each Stockholder’s sole benefit and may be waived by any
Stockholder at any time in their sole discretion.
(a) The Company shall have executed and delivered this Agreement.
(b) The Company shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the Agreement
to be performed, satisfied or complied with by the Company at or prior to the
Closing Date.
(c) Each of the representations and warranties of the Company shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time, except for representations and warranties that
speak as of a particular date, which shall be true and correct in all material
respects as of such date.
6. Governing Law; Consent to Jurisdiction. This Agreement shall be governed by
and interpreted in accordance with the laws of the State of California without
giving effect conflicts of law principles that would result in the application
of the substantive laws of another jurisdiction. Each of the Parties consents to
the exclusive jurisdiction of the Federal courts whose districts encompass any
part of the State of California in connection with any dispute arising under
this Agreement and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non conveniens, to the
bringing of any such proceeding in such jurisdictions. Each Party waives its
right to a trial by jury. Each Party to this Agreement irrevocably consents to
the service of process in any such proceeding by the mailing of copies thereof
by registered or certified mail, postage prepaid, to such Party at its address
set forth herein. Nothing herein shall affect the right of any Party to serve
process in any other manner permitted by law.
7. Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and/or contemporaneous oral or written proposals or
agreements relating thereto all of which are merged herein. This Agreement may
not be amended or any provision hereof waived in whole or in part, except by a
written amendment signed by both of the Parties.
8. Counterparts. This Agreement may be executed by facsimile signature and in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
 

 
IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.
 
 
 IMAGEWARE SYSTEMS, INC
 
 By:______________________________________
 
 Name:
 
 Title:
 
 
 
 STOCKHOLDER:
 
 By:______________________________________
 
 Name:
 
 Title:
 
 
 
 No. of Exchange Shares to be delivered to the Company: _______________
 
 
 
 No. of Preferred Shares to be issued to the Stockholder: _______________

 
 
 
